Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to amendments filed on July 8, 2022.

Status of Claims
Claims 1, 11, and 20 are amended. Claims 1-20 are pending in the application.

Information Disclosure Statement
  The information disclosure statement (IDS) submitted on 7/8/2022 was filed before the mailing date of the Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
(A). Regarding objections to spec: Applicant's amendment to spec appropriately addressed the objections. The objections to spec are withdrawn.
(B). Regarding art rejection: In regards to pending claims Applicant’s arguments are not persuasive; further, Applicant's amendments necessitated new grounds of rejections presented in the following art rejection.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-11, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over LORIA (US 20200319856 A1, hereinafter “LORIA”) in view of GAO et al (US 20160359687 A1, hereinafter, “GAO”) and SUH et al (US 20220027900 A1, hereinafter, “SUH”).

Regarding claim 1 (Currently Amended), LORIA teaches A method comprising: 2
6making, by the device and using the metamodel, an evaluation of an interaction 7between a user and the visual programming environment (para [0643], “At step 7605, the system may determine an executable instruction associated with the first user input. In some cases, the operations of this step may refer to, or be performed by, a storage component as described with reference to FIG. 2”. para [0316], “…Evaluation component 265 may evaluate the function based on the stored programming instructions associated with the gesture.” although Loria does not explicitly teach constructing a metamodel, the content of storage component 260 reads on the metamodel that includes the programming instructions associated with the gesture); and 
8providing, by the device and based on the evaluation, visualization data to a user 9interface of the visual programming environment (para [0644], “At optional step 7610, the system may display the associated user input graphical representation on the display….”).
LORIA does not explicitly teach 
obtaining, by a device, data models and workflow logic for a visual programming environment, the workflow logic specified by a domain expert and comprising one or more workflows for a network to be controlled using the visual programming environment; 
constructing, by the device and based on the data models and workflow logic for the visual programming environment, a metamodel that comprises a knowledge graph; 
However, Gao teaches 
obtaining, by a device, data models and workflow logic for a visual programming environment, the workflow logic specified by a domain expert and comprising one or more workflows for a network to be controlled using the visual programming environment (para [0048], “… In step 740, system 100 may receive an execution flow including one or more graphical icons. … In step 750, system 100 may associate the execution flow with the device(s) in the device queue based on topological information (e.g., this/neighbor, this/next, etc.) and customized network command executable by the device(s) (e.g., appropriate command branch based on device type). …” wherein an execution flow reads on workflow logic, topological information and customized network command read on data models. para [0027], “… The user of system 100 may create, modify, and/or execute one or ore Qapps, such as Qapp 130, through GUI 120. Qapp 130 may be created by defining an execution flow including a set of ordered graphic icons (also referred to as visual blocks or graphic indicators) to facilitate efficient network programming. …” wherein the user of system 100 reads on a domain expert);
LORIA and GAO are analogous art because both deal with software data processing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of LORIA and GAO before him/her before the effective filing date of the claimed invention, to incorporate the features of GAO into LORIA because GAO’s teaching provides “method and system to further improve flexibility and customizability in network management automation.” (GAO, para [0007]).
Neither LORIA nor GAO explicitly teaches 
constructing, by the device and based on the data models and workflow logic for the visual programming environment, a metamodel that comprises a knowledge graph; 
However, SUH teaches 
4constructing, by the device and based on the data models and workflow logic for 5the visual programming environment, a metamodel that comprises a knowledge graph (para [0070], “… The electronic device may generate a transaction analysis knowledge graph by mapping the first node and the second node corresponding to each other in the cryptocurrency network graph and the knowledge graph (S570).” Suh’s teaching of constructing a knowledge graph applies to a visual programming environment as taught by Loria and Gao, and hence renders the claim feature obvious); 
LORIA and Gao along with SUH are analogous art because all deal with software data processing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of LORIA, Gao and SUH before him/her before the effective filing date of the claimed invention, to incorporate the features of SUH into LORIA and Gao because SUH’s teaching provides advantageous effects (SUH, para [0010-0011]).

Regarding claim 4 (Original), LORIA as modified by Gao and SUH teaches The method as in claim 1, LORIA further teaches wherein making the evaluation of the interaction between 2the user and the visual programming environment comprises: 3
associating the interaction between the user and the visual programming 4environment with a concept in the knowledge graph (para [0007], “…wherein the instruction set architecture is configured to retain an association between each of a plurality of executable instructions and at least an executed instruction graphical representation and a user input…” although Loria does not explicitly teach constructing a knowledge graph, the content of storage component 260 such as the syntax tree organization reads on the knowledge graph); and 
susing a semantic reasoning engine to make an inference regarding the concept, wherein the visualization data is selected based in part on the inference (para [0643], “At step 7605, the system may determine an executable instruction associated with the first user input. …”, wherein determining reads on making an inference. para [0644], “At optional step 7610, the system may display the associated user input graphical representation on the display…”).

Regarding claim 5 (Original), LORIA as modified by Gao and SUH teaches The method as in claim 1, SUH further teaches wherein the metamodel comprises a semantic representation 2of the data models and workflow logic for the visual programming environment (para [0025], “…`knowledge graph` may be understood to mean a knowledge base implemented using a graph. …. Knowledge can be expressed using rules, semantic networks, and frames, and can be expressed using logic or graphs…” Suh’s teaching applies to the visual programming environment as taught by Loria, and renders the claim feature obvious. For motivation to combine, please refer to office action regarding claim 1).

Regarding claim 6 (Original), LORIA as modified by Gao and SUH teaches The method as in claim 5, SUH further teaches wherein the metamodel comprises symmetric relations 2between concepts in the knowledge graph (para [0025], “…In the case of implementing a knowledge base using a graph, the graph includes nodes and edges, and the nodes define "objects" having information on various subjects, and the edges define correlations between objects….” wherein correlations read on symmetric relations. For motivation to combine, please refer to office action regarding claim 1).

Regarding claim 8 (Original), LORIA as modified by Gao and SUH teaches The method as in claim 1, LORIA further teaches wherein the visualization data indicates a change to a visual program being edited by the user in the visual programming environment (Fig. 66, step 6625).

Regarding claim 9 (Original), LORIA as modified by Gao and SUH teaches The method as in claim 1, but does not explicitly teach wherein the visual programming environment is used to 2configure networking devices in a network.
GAO teaches 
wherein the visual programming environment is used to 2configure networking devices in a network (para [0009], “Another aspect of the present disclosure involves a system for providing a visual network programming interface and platform to enable a user with even limited or no programming experience to create a network application to automate network management tasks associated with a computer network. … Different sets of commands can be customized for different types of network devices. …..” For motivation to combine, please refer to office action regarding claim 1).

Regarding claim 10 (Original), LORIA as modified by Gao and SUH teaches The method as in claim 1, SUH further teaches wherein the device obtains the data models and workflow 2logic from a plurality of distributed users (para [0008], “…a method of analyzing a cryptocurrency transaction by an electronic device and is characterized by including a blockchain management step of collecting distributed ledger information of a blockchain corresponding to a specific cryptocurrency and standardizing blockchain data extracted from the distributed ledger information, a multi-type data management step of collecting and standardizing multi-type data related to the cryptocurrency transaction on a Web, a graph generation step of constructing a cryptocurrency network graph using the standardized blockchain data, constructing a knowledge graph using the standardized multi-type data, … ” wherein the multi-type data reads on the data models and the network graph reads on workflow logic. For motivation to combine, please refer to office action regarding claim 1).

Regarding claim 11 (Currently Amended), it is directed to An apparatus to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 11. Note that, LORIA teaches An apparatus, comprising: 2
a network interface to communicate with a computer network; 
3a processor coupled to the network interface and configured to execute one or 4more processes; and 
a memory configured to store a process that is executed by the processor (Fig. 2).

Regarding claim 14 (Original), it recites same features as claim 4, and is rejected for the same reason.

Regarding claim 15 (Original), it recites same features as claim 5, and is rejected for the same reason.

Regarding claim 16 (Original), it recites same features as claim 6, and is rejected for the same reason.

Regarding claim 18 (Original), it recites same features as claim 8, and is rejected for the same reason.

Regarding claim 19 (Original), it recites same features as claim 10, and is rejected for the same reason.

Regarding claim 20 (Currently Amended), it is directed to A tangible, non-transitory, computer-readable medium to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 20. Note that, LORIA teaches A tangible, non-transitory, computer-readable medium storing program instructions that cause a device to execute a process (Fig. 2).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over LORIA in view of Gao and SUH as applied to claims 1, and 11 respectively, in further view of Zhang et al (US 20090031281 A1, hereinafter, “Zhang”).

Regarding claim 2 (Original), LORIA as modified by Gao and SUH teaches The method as in claim 1, but does not explicitly teach wherein the interaction comprises a voice command.
Zhang teaches 
wherein the interaction comprises a voice command (para [0020], “…the visual programming system may take the form of a vocal user interface, creating visual representations of objects and connectors in response to voice commands from the user….”).
The combination of LORIA, Gao and SUH along with Zhang are analogous art because all deal with software data processing
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of LORIA, Gao, SUH and Zhang before him/her before the effective filing date of the claimed invention, to incorporate the features of Zhang into LORIA, Gao and SUH because Zhang’s teaching provides advantages (Zhang, para [0012]).

Regarding claim 12 (Original), it recites same features as claim 2, and is rejected for the same reason.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over LORIA in view of Gao and SUH as applied to claims 1, and 11 respectively, in further view of Voorhees et al (US 20170109933 A1, hereinafter, “Voorhees”).

Regarding claim 3 (Original), LORIA as modified by Gao and SUH teaches The method as in claim 1, but does not explicitly teach wherein the user interface comprises one of: an augmented 2reality display, a mixed reality display, or a virtual reality display.
Voorhees teaches 
wherein the user interface comprises one of: an augmented 2reality display, a mixed reality display, or a virtual reality display (para [0027], “…virtual representation of code is provided in virtual reality or in augmented reality environment that a user accesses using a display goggle device….”).
The combination of LORIA, Gao and SUH along with Voorhees are analogous art because all deal with software data processing
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of LORIA, Gao, SUH and Voorhees before him/her before the effective filing date of the claimed invention, to incorporate the features of Voorhees into LORIA, Gao and SUH because Voorhees’ teaching provides “better comprehension of software architecture” (Voorhees, para [0148]).

Regarding claim 13 (Original), it recites same features as claim 3, and is rejected for the same reason.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over LORIA in view of Gao and SUH as applied to claims 5, and 15 respectively, in further view of Hans et al (US 20210097052 A1, hereinafter, “Hans”).

Regarding claim 7 (Original), LORIA as modified by Gao and SUH teaches The method as in claim 5, but does not explicitly teach wherein the metamodel represents the visual programming 2environment at different levels of abstraction.
Hans teaches 
wherein the metamodel represents the visual programming 2environment at different levels of abstraction (para [0057], “Each of one or more subtrees of the knowledge graph may correspond to a given one of the plurality domains, and each level of a given one of the subtrees may increase a level of abstraction of the given domain relative to a previous level in the given subtree.” wherein the knowledge graph reads on the metamodel, Hans’ teaching renders the claim feature obvious).
The combination of LORIA, Gao and SUH along with Hans are analogous art because all deal with software data processing
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of LORIA, Gao, SUH and Hans before him/her before the effective filing date of the claimed invention, to incorporate the features of Hans into LORIA, Gao and SUH because Hans’ teaching provides advantages (Hans, para [0007]).

Regarding claim 17 (Original), it recites same features as claim 7, and is rejected for the same reason.

Response to Arguments
Applicant's arguments regarding art rejections filed 7/8/2022 have been fully considered and are moot upon new ground(s) of rejections made in this office action above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McIntosh is cited for teaching visual programming environment.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. Sough/SPE, AU 2192/2194